Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this RegistrationStatement of Sunshine Biopharma, Inc. on FormS-1,of myreportdated March 17, 2014 onthe financial statements of Sunshine Biopharma, Inc. for the years ended December 31, 2013 and 2012, and for the period from August 17, 2009 (inception) through December 31, 2013. In addition, I consent to the reference to me under the heading "Experts" in the Registration Statement. s:/ B.F. Borger CPA PC Certified Public Accountants Denver, Colorado May 22, 2014
